SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

101
CA 15-01066
PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND SCUDDER, JJ.


PETER W. BEYER, JR., PLAINTIFF-RESPONDENT,

                      V                                           ORDER

FAMILY VIDEO MOVIE CLUB, INC., ZOOM TAN, INC.,
AND ROCKFORD CONSTRUCTION CO.,
DEFENDANTS-APPELLANTS.


LAW OFFICE OF JOHN WALLACE, BUFFALO, MAURO LILLING NAPARTY LLP,
WOODBURY (ANTHONY F. DESTEFANO OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

DOLCE PANEPINTO, P.C., BUFFALO (SEAN E. COONEY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered February 12, 2015. The order granted the motion
of plaintiff for partial summary judgment on the issue of liability
pursuant to Labor Law §§ 240 (1) and 241 (6) and denied the cross
motion of defendants for partial summary judgment dismissing
plaintiff’s Labor Law §§ 240 (1) and 241 (6) causes of action.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties and filed on January 4, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 5, 2016                     Frances E. Cafarell
                                                 Clerk of the Court